Title: From Thomas Jefferson to Christopher Smith, 12 March 1804
From: Jefferson, Thomas
To: Smith, Christopher


          
            Sir
            Washington Mar. 12. 04.
          
          I have been tardy in remitting the hire of your slaves for the last year, and am not able to do it now fully. I have this day remitted to Messrs. Gibson & Jefferson of Richmond for yourself and mr Charles Smith, one half the sum due you both, to wit 433⅓ dollars for which I inclose you an order, & I will during the next month place the other half in their hands subject to your order. inability to avoid this delay must be my apology, and I pray you to permit this letter to serve for information through your channel to your brother also, & to accept my salutations
          
            Th: Jefferson
          
         